Case: 09-50444    Document: 00511047528        Page: 1     Date Filed: 03/10/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                        March 10, 2010

                                    No. 09-50444                     Charles R. Fulbruge III
                                  Summary Calendar                           Clerk



ANJUM MALIK,

                                                 Plaintiff – Appellant
v.

CONTINENTAL AIRLINES, INC.,

                                                 Defendant – Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:06-CV-695


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Continental Airlines lost Anjum Malik’s baggage during her travels from
Austin, Texas to Providence, Rhode Island by way of Newark, New Jersey.
Malik’s bag contained valuable items, including jewelry, and she filed suit to
recover the value of her lost luggage, which she estimates to be $436,000. The
district court held that Malik’s Contract of Carriage with Continental excluded




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR . R. 47.5.4.
   Case: 09-50444         Document: 00511047528          Page: 2     Date Filed: 03/10/2010



all but $800 of her claim and entered judgment in her favor in that amount.1 On
appeal, Malik argues that the district court erroneously enforced certain
exclusions in her Contract of Carriage.
       Federal common law provides a cause of action for the value of lost
luggage against air carriers. See Sam L. Majors Jewelers v. ABX, Inc., 117 F.3d
922, 926-29 (5th Cir. 1997). But carriers are allowed to limit their liability by
contract if they give reasonable notice to passengers. Id. at 930; see also Casas
v. Am. Airlines, Inc., 304 F.3d 517, 524 (5th Cir. 2002). Here, Continental
limited its liability for lost luggage to $2,800.2 It also excluded any liability for,
inter alia, heirlooms, irreplaceable items, and jewelry. When Malik bought her
ticket through an online travel service she acknowledged that Continental’s
Contract of Carriage applied, that carriers may limit their liability for lost
baggage, and that more information regarding luggage liability restrictions could
be obtained from the carrier. A full copy of Continental’s Contract of Carriage
was available to Malik on Continental’s website. Further, Malik was given a
notice of Continental’s liability limitations when she received her boarding pass.
This notice indicated that Continental limited its liability for lost baggage to
$2,800 and “assumed no liability for fragile, valuable or perishable articles that
are lost, damaged, or delayed.” It also instructed that further information could
be obtained from the carrier. In Casas, we enforced a similar exclusion in like
circumstances, and the district court correctly enforced the exclusions here. See
304 F.3d at 524-25.
       Malik makes several attempts to distinguish our precedent, but none is


       1
           Malik does not challenge the value of her non-excluded items on appeal.
       2
        Federal law restricts how low a carrier can limit its liability for lost luggage.
When Continental lost Malik’s bag, that limit was set at $2,800. It has since
increased. See 14 C.F.R. § 254.4 (2008).

                                                 2
   Case: 09-50444    Document: 00511047528      Page: 3   Date Filed: 03/10/2010



persuasive.   She contends that she was not given reasonable notice of the
liability exclusions because her bag was checked by airline personnel without
her permission.     Continental, however, reserved the right to check any
passenger’s bag in the Contract of Carriage by which Malik agreed to be bound.
Malik’s further argument that Continental’s liability exclusion is invalid because
it violates 14 C.F.R. § 254.4 is also foreclosed by this court’s precedent. See id.
at 525. Finally, Malik alleges that Continental’s staff repeatedly assured her
after she reached her final destination that her suitcase had been found and
would arrive on the “next plane.” The suitcase never arrived, and Malik asserts
that these allegedly false assurances warrant abrogating Continental’s liability
exclusions. Malik cites no authority for this proposition, and the Court finds no
support for Malik’s position in our case law.
      The judgment of the district court is AFFIRMED.




                                        3